DONOHOE, Chief Judge.
This action was instituted in the District Court of Douglas County, Nebraska, by plaintiff, Hazel Ulrich Williams, a citizen and resident of the State of Nebraska, against the defendant, Aetna Insurance Company of Hartford, Connecticut, a corporation of that state, to recover $6,000, the face amount of a life insurance policy covering the life of plaintiff’s deceased husband. The action was properly removed to this court, 28 U.S.C. (1952 Ed.) § 1441 et seq., which has jurisdiction by virtue of 28 U.S.C. (1952 Ed.) § 1332.
In the absence of a request for a jury, trial was had to the court. Fed. Rules Civ.Proc. rule 38(d), 28 U.S.C.A. After careful consideration of the properly admissible evidence presented at the trial the court makes the following special
Findings of Fact
On April 8, 1953, defendant issued to Edward L. Williams, a life insurance policy, numbered N 1 769 173, in the face amount of $6,000, containing plaintiff’s name as beneficiary. This policy was in full force and effect on January 29, 1954, all premiums due and owing prior to that time having been properly paid.
The policy beforementioned contained the following provision, among others:
“If the insured shall commit suicide within two years from the date of issue hereof, while sane or insane, the Company will be liable only for an amount equal to the premiums paid in cash hereunder.”
On January 9, 1954, the insured, Edward L. Williams committed suicide.
Conclusion
Plaintiff is entitled to recover only the premiums paid for the policy of insurance sued on. Counsel for the defendant shall prepare and submit for approval the appropriate judgment to be entered herein.